 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
         JUAN R., 1                        ) NO. CV 17-7054 (KS)
11                                         )
                          Plaintiff,
12               v.                        )
                                           )
13                                         )
         NANCY A. BERRYHILL, Acting          MEMORANDUM OPINION AND ORDER
14                                         )
         Commissioner Of Social Security,  )
15                                         )
                          Defendant.
16       _________________________________ )
17
18                                                 INTRODUCTION
19
20             Plaintiff filed a Complaint on September 12, 2017, seeking review of the denial of his
21       application for a period of disability, disability insurance benefits (“DIB”), and supplemental
22       security income (“SSI”). (Dkt. No. 1.) On May 11, 2018, the parties consented, pursuant to
23       28 U.S.C. § 636(c), to proceed before the undersigned United States Magistrate Judge. (Dkt.
24       Nos. 9, 14, 15.) On May 7, 2018, the parties filed a Joint Stipulation (“Joint Stip.”). (Dkt.
25       No. 13.) Plaintiff seeks an order reversing the Commissioner’s decision and ordering the
26       payment of benefits or, in the alternative, remanding “for a new hearing and decision[.]”
27
     1
            Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(B) and the recommendation of the
28   Committee on Court Administration and Case Management of the Judicial Conference of the United States.

                                                              1
 1   (Joint Stip. at 31.) The Commissioner maintains that the ALJ’s decision “is supported by
 2   substantial evidence and free from legal error” and thus, should be affirmed. (Id.) The Court
 3   has taken the matter under submission without oral argument.
 4
 5                    SUMMARY OF ADMINISTRATIVE PROCEEDINGS
 6
 7         Plaintiff filed applications for DIB and SSI on June 27, 2013 and June 30, 2013,
 8   respectively, alleging disability commencing October 11, 2010. (Administrative Record
 9   (“AR”) at 44.) His applications were denied initially on January 29, 2014 (AR 202-205) and
10   upon reconsideration on July 25, 2014 (AR 208-219). On September 5, 2014, Plaintiff
11   requested a hearing before an Administrative Law Judge (“ALJ”). (AR 220-21.) A hearing
12   was held before ALJ Donald Cole on February 16, 2016. (AR 93-122.) At the hearing, the
13   ALJ heard testimony from Plaintiff, who was represented by counsel and assisted by an
14   interpreter. (AR 95.) Vocational Expert (“VE”) Harlan Stock also testified at the hearing.
15   (Id.) At the hearing, Plaintiff amended his disability onset date to April 18, 2013. (AR 98.)
16   On June 24, 2016, the ALJ issued his decision finding Plaintiff not disabled. (AR 38-63.)
17   This timely action followed.
18
19                       SUMMARY OF ADMINISTRATIVE DECISION
20
21         Applying the five step evaluative process, ALJ first determined that Plaintiff had not
22   engaged in substantial gainful activity since October 11, 2010. (AR 46.) At step two, the
23   ALJ found Plaintiff had severe impairments of: brain lesion of unknown etiology; migraine
24   headaches; right shoulder impairment; right wrist impairment; a knee impairment
25   (meniscus); a depressive disorder; and anxiety-related disorders, including post-traumatic
26   stress disorder. (Id.)   The ALJ determined at step three that Plaintiff did not have an
27   impairment or combination of impairments that meets or medically equals any impairments
28   listed in 20 CFR Part 404, Subpart P, Appendix 1. (AR 50.) After considering the entire

                                                  2
 1    record, the ALJ determined that Plaintiff has the residual functional capacity (“RFC”) to
 2    perform medium work with the following limitations:
 3
 4           lift and carry up to 50 pounds occasionally, and up to 25 pounds frequently.
 5           [Plaintiff] is able to sit up to 6 hours in an 8 hour workday with normal
 6           breaks. Moreover, he is able to stand or walk up to 6 hours in an 8 hour
 7           workday . . . he is able to climb ropes, ladders, and scaffolds frequently, he is
 8           able to crawl frequently; he is able to use his dominant upper extremity
 9           occasionally for overhead reaching; he must avoid even moderate exposure to
10           noise and vibrations; he is limited [sic] understanding, remembering and
11           carrying out simple routine repetitive tasks with standard industry work breaks
12           every two hours; he is limited to no interaction with the general public, and to
13           occasionally work-related, non-personal, non-social interaction with co-
14           workers and supervisors involving o more [than] a brief exchange of
15           information or hand-off of product.
16
17    (AR 52.)
18
19           At step four, the ALJ concluded that Plaintiff was unable to perform his past relevant
20    work as a security guard. (AR 56.) Plaintiff, who was 41 years old on the alleged disability
21    onset date2, was not able to communicate in English and is considered “in the same way as
22    an individual who is illiterate in English.” (Id.) However, based on the VE’ s testimony, the
23    ALJ found at step five, that there were other jobs that exist in significant numbers in the
24    national economy that Plaintiff can perform, including linen room attendant (DOT3 222.387-
25
26   2
             Under Social Security agency guidelines, Plaintiff was considered a “younger individual age 18-49.” 20 CFR
     404.1563 and 416.963. (AR 56.)
27   3
             “DOT” refers to the Dictionary of Occupational Titles (U.S. Department of Labor, 1991).
28

                                                              3
 1       030, medium, unskilled, SVP4 2); silver wrapper (DOT 217.687-018, light, unskilled, SVP
 2       1); and tube operator (DOT 239.687-014, sedentary, unskilled, SVP 2).                                   (AR 57.)
 3       Accordingly, the ALJ concluded that Plaintiff has not been under a disability as defined in
 4       Social Security Act from October 11, 2010 through the date of the ALJ’s decision. (Id.)
 5
 6                                                 DISPUTED ISSUES
 7
 8             Plaintiff alleges the following three errors: (1) the ALJ failed to properly weigh the
 9       medical opinion evidence in determining Plaintiff’s mental RFC; (2) the ALJ failed to
10       properly evaluate Plaintiff’s subjective testimony; and (3) the ALJ presented a flawed
11       hypothetical to the VE. (Joint Stip. at 3.)5
12
13                                             STANDARD OF REVIEW
14
15             Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
16       determine whether it is free from legal error and supported by substantial evidence in the
17       record as a whole. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). “Substantial evidence
18       is ‘more than a mere scintilla but less than a preponderance; it is such relevant evidence as a
19       reasonable mind might accept as adequate to support a conclusion.’” Gutierrez v. Comm’r of
20       Soc. Sec., 740 F.3d 519, 522-23 (9th Cir. 2014) (internal citations omitted). “Even when the
21       evidence is susceptible to more than one rational interpretation, we must uphold the ALJ’s
22       findings if they are supported by inferences reasonably drawn from the record.” Molina v.
23       Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).
24
25
26   4
              “SVP” refers to Specific Vocational Preparation, as defined in Appendix C of the DOT.
     5
              On November 13, 2018, Plaintiff’s counsel submitted a letter to the Court in which he argued that in addition to
27   the errors alleged in the Joint Stipulation, the Supreme Court’s decision in Lucia v. SEC, 138 S. Ct. 2044 (2018) also
     requires remand of this action. (Dkt. No. 16.) On November 15, 2018, the Court discrepancied Plaintiff’s filing as an
28   improper letter to the Court in violation of Local Rule 83-2.5. (Dkt. No. 18.)

                                                                4
 1         Although this Court cannot substitute its discretion for the Commissioner’s, the Court
 2   nonetheless must review the record as a whole, “weighing both the evidence that supports
 3   and the evidence that detracts from the [Commissioner’s] conclusion.” Lingenfelter v.
 4   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (internal quotation marks and citation omitted);
 5   Desrosiers v. Sec’y of Health and Hum. Servs., 846 F.2d 573, 576 (9th Cir. 1988). “The ALJ
 6   is responsible for determining credibility, resolving conflicts in medical testimony, and for
 7   resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 8
 9         The Court will uphold the Commissioner’s decision when the evidence is susceptible
10   to more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.
11   2005). However, the Court may review only the reasons stated by the ALJ in his decision
12   “and may not affirm the ALJ on a ground upon which he did not rely.” Orn, 495 F.3d at
13   630; see also Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). The Court will not
14   reverse the Commissioner’s decision if it is based on harmless error, which exists if the error
15   is “‘inconsequential to the ultimate nondisability determination,’ or if despite the legal error,
16   ‘the agency’s path may reasonably be discerned.’” Brown-Hunter v. Colvin, 806 F.3d 487,
17   492 (9th Cir. 2015) (internal citations omitted).
18
19                                           DISCUSSION
20
21   I.    The ALJ Properly Weighed the Medical Evidence
22
23          In Issue No. 1, Plaintiff argues that the ALJ erred in assessing the opinions of
24   Plaintiff’s treating mental health professionals – namely, his psychologist, Perri Johnson, Ph.
25   D., and his board-certified psychiatrist Aelred Boyle, M.D. (Joint Stip. at 4.)
26   \\
27   \\
28   \\

                                                    5
 1            A. The Treating Opinions
 2
 3                     1. Dr. Johnson, Treating Psychologist
 4
 5            Dr. Johnson began treating Plaintiff once a month in 2012. (AR 558.) He provided
 6       his first assessment of Plaintiff in June 2013, after seeing Plaintiff twice. (AR 482.) An
 7       Adult Initial Assessment document from the Los Angeles County Department of Mental
 8       Health dated November 26, 2012, states that Plaintiff reported depressed mood daily,
 9       difficulty sleeping, nightmares 2-3 times per week, difficulty concentrating, anxiety and
10       feeling paranoid.       (AR 505.)         Plaintiff’s medications included Respirdal, which is an
11       antipsychotic, Tramadol, Vicodin, and Fluoxetin. (AR 506.) Plaintiff reported that he had
12       worked as a security guard for the past 10 years but became very fearful after a co-worker
13       threatened him with a firearm. (AR 507.) He also reported that he opened a Workers
14       Compensation case about this incident in 2010 but lost his case in 2012. (Id.) He did not
15       know where his two youngest children lived and had last seen them 7 years before. (Id.)
16       The Mental Status Evaluation indicated that Plaintiff was well groomed with dysphoric, sad
17       mood and affect. (AR 508.) Plaintiff reported visual hallucinations but revealed no apparent
18       thought process disturbances, intact concentration, abstractions, judgment, Series 7’s, and
19       adequate insight. (Id.) He was diagnosed with Post Traumatic Stress Disorder (“PTSD”)
20       and given a GAF score of 50.6
21
22
23   6
              “GAF” refers to Global Assessment of Functioning. See Diagnostic and Statistical Manual of Mental Disorders,
     4th ed. (“DSM IV”). GAF scores from 41 through 50 are consistent with “serious” symptoms or serious impairment in
24   social, occupational, or school functioning, including suicidal ideation, inability to keep a job, and lack of friends, while
     scores above 50 are generally consistent with an ability to perform, sustained, full time competitive employment. (DSM
25   IV.) GAF scores have been described as a “rough estimate of an individual’s psychological, social, and occupational
     functioning used to reflect the individual’s need for treatment.” Vargas v. Lambert, 159 F.3d 1161, 1164 n. 2 (9th Cir.
26   1998) (internal citation omitted). However, pursuant to Agency regulations, the GAF scale has no “direct correlation to
     the severity of requirements in Social Security Administration mental disorder listings.” See 65 Fed. Reg. 50746, 50764-
27   6. “The DSM V no longer recommends using GAF scores to measure mental health disorders because of their
     ‘conceptual lack of clarity . . . and questionable psychometrics in routine practice.’” Olsen v. Comm’r Soc. Sec. Admin.,
28   2016 WL 4770038, at *4 (D. Or. Sept. 12, 2016) (quoting DSM-V, 16 (5th ed. 2013)).

                                                                  6
 1         Dr. Johnson submitted a second assessment reflecting more recent findings in a
 2   Summary Mental Assessment dated June 15, 2015. (AR 558.) In the 2015 assessment, Dr.
 3   Johnson described Plaintiff as having PTSD, major depression, dysphoria, with constricted
 4   affect, and having paranoia and agoraphobic tendencies. (AR 559.) Dr. Johnson checked
 5   the box that Plaintiff was not a malingerer and opined that Plaintiff would be absent from
 6   work more than three times per month as a result of his impairments. (AR 558-559.) Dr.
 7   Johnson opined that Plaintiff had moderate limitations in the ability to understand and
 8   remember one-to-two step instructions; moderate-to-marked limitations in the ability to
 9   remember locations and work-like procedures, carry out simple, one-to-two step instructions,
10   make simple work-related decisions, interact appropriately with the public, get along with
11   co-workers or peers without distracting them and travel to unfamiliar places or use public
12   transportation; and marked limitations in the ability to understand and remember detailed
13   instructions, carry out detailed instructions, maintain attention and concentration for
14   extended periods, perform activities within a schedule and consistently be punctual,
15   complete a workday without interruptions from psychological symptoms, perform at a
16   consistent pace without rest periods of unreasonable length or frequently, accept instructions
17   and respond appropriately to criticism from supervisors, respond appropriately to workplace
18   changes, set realistic goas and make plans independently. (AR 559.) Dr. Johnson’s Progress
19   Notes from August 2015 indicate Plaintiff’s anxiety (without stimulation) was “improving”
20   and treatment notes from July 2015 indicate that Plaintiff used public transportation
21   independently to arrive for his appointment and he had “no probs [sic] finding his way using
22   transit systems.” (AR 563.)
23
24                2. Dr. Boyle, Treating Psychiatrist
25
26         Dr. Boyle, a board certified psychiatrist, also completed two assessments of Plaintiff’s
27   mental functioning. (AR 534-536; 576-577.) The first assessment, dated January 29, 2015,
28   indicates that Dr. Boyle first saw Plaintiff in December 2013 and thereafter usually saw

                                                  7
 1   Plaintiff every two months. (AR 534.) Dr. Boyle diagnosed Plaintiff with a panic disorder,
 2   major depression, and PTSD.        (AR 534.)      He noted that Plaintiff had not required
 3   hospitalizations or inpatient treatment for his symptoms and opined that Plaintiff’s diagnoses
 4   and limitations were expected to last at least twelve months. (Id.) Dr. Boyle was “unable to
 5   determine” if Plaintiff was a malingerer. (Id.)
 6
 7          In evaluating Plaintiff’s mental activity, Dr. Boyle opined that Plaintiff would have
 8   none-to-mild limitations in his ability to:       understand and remember one-to-two step
 9   instructions; make simple work-related decisions; interact appropriately with the public; ask
10   simple questions or request assistance; maintain socially appropriate behavior; adhere to
11   basic standards of neatness; respond appropriately to workplace changes; be aware of
12   hazards and take appropriate precautions; travel to unfamiliar places or use public
13   transportation; set realistic goals; and make plans independently. (AR 535.) He indicated
14   that Plaintiff had moderate limitations in his ability to: remember locations and work-life
15   procedures; understand and remember detailed instructions; carry out detailed instructions;
16   maintain attention and concentration for extended periods; perform activities within a
17   schedule and consistently be punctual; sustain ordinary routine without supervision; work in
18   coordination with or near others without being distracted by them; and get along with
19   coworkers or peers without distracting them. Dr. Boyle opined that Plaintiff had moderate-
20   to-marked limitations in two areas, his ability to:       (1) complete a workday without
21   interruptions from psychological symptoms; and (2) accept instructions and respond
22   appropriately to criticism from supervisors. (Id.) He noted that Plaintiff self-reported
23   having impaired attention, concentration, and memory and feeling fearful and paranoid. (AR
24   536.) Dr. Boyle was unable to say whether Plaintiff’s symptoms and limitations applied as
25   far back as October 1, 2010, but he confirmed that Plaintiff’s symptoms and related
26   limitations had been present since he started treating Plaintiff in December 2012. (Id.)
27
28

                                                   8
 1             Dr. Boyle provided a second assessment of Plaintiff’s mental impairments in a Mental
 2       Impairment Questionnaire dated March 31, 2016. (AR 576-77.) In the 2016 assessment, Dr.
 3       Boyle noted that he saw Plaintiff every 2-3 months and Plaintiff ‘s conditions included major
 4       depression, recurrent, severe; panic disorder; and PTSD, with the most severe or frequent
 5       symptoms being depressed mood, decreased energy, anhedonia7, and panic attacks. (AR
 6       576.) He also noted that Plaintiff reported having migraines and body pain. (Id.) Dr. Boyd
 7       opined that Plaintiff’s diagnoses and limitations were expected to last at least 12 months and
 8       that Plaintiff was not a malingerer. (Id.)
 9
10             The 2016 assessment indicates that Plaintiff has moderate-to-marked limitations in
11       three areas – namely, in his ability to: (1) maintain attention and concentration for extended
12       periods; (2) perform activities within a schedule and consistently be punctual; and (3)
13       complete a workday without interruptions from psychological symptoms. (AR 581.) In all
14       other mental areas listed on the form, Dr. Boyle assessed Plaintiff as having either none-to-
15       mild or moderate limitations. (Id.)
16
17             B. Applicable Law
18
19              “The ALJ is responsible for translating and incorporating clinical findings into a
20       succinct RFC.” Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015).
21       In doing so, the ALJ must articulate a “substantive basis” for rejecting a medical opinion or
22       crediting one medical opinion over another. Garrison v. Colvin, 759 F.3d 995, 1012 (9th
23       Cir. 2014); see also Marsh v. Colvin, 792 F.3d 1170, 1172-73 (9th Cir. 2015) (“an ALJ
24       cannot in its decision totally ignore a treating doctor and his or her notes, without even
25       mentioning them”).
26
27   7
              “Anhedonia” is defined as “a psychological condition characterized by inability to experience pleasure in
     normally pleasurable acts.”          Merriam-Webster Dictionary, available online at https://www.merriam-
28   webster.com/dictionary/anhedonia (last accessed on November 20, 2018).

                                                             9
 1           The opinion of a treating source is generally entitled to greater weight than the
 2   opinion of doctors who do not treat the claimant because treating sources are “most able to
 3   provide a detailed, longitudinal picture” of a claimant’s medical impairments and bring a
 4   perspective to the medical evidence that cannot be obtained from objective medical findings
 5   alone. See Garrison, 759 F.3d at 1012; see also 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).
 6   To reject an uncontradicted opinion of a treating physician, the ALJ must provide “clear and
 7   convincing reasons that are supported by substantial evidence.” Ghanim v. Colvin, 763 F.3d
 8   1154, 1160-61 (9th Cir. 2014). If, however, the treating physician’s opinion is contradicted
 9   by another medical source, the ALJ must consider the factors set out in 20 C.F.R. §§
10   404.1520c(c) and 416.920c(c) in determining how much weight to accord it. These factors
11   include the “[l]ength of the treatment relationship and the frequency of examination” by the
12   treating physician, the “[n]ature and extent of the treatment relationship” between the patient
13   and the treating physician, the “[s]upportability” of the physician’s opinion with medical
14   evidence, and the consistency of the physician’s opinion with the record as a whole. The
15   ALJ must articulate “specific and legitimate reasons that are supported by substantial
16   evidence” to reject the contradicted opinions of a treating physician. Ghanim, 763 F.3d at
17   1161.
18
19           An ALJ may properly reject a treating physician’s conclusions that do not “mesh”
20   with the treating physician’s objective data or history, see, e.g., Tommasetti v. Astrue, 533
21   F.3d 1035, 1041 (9th Cir. 2008); Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001),
22   and “need not accept the opinion of any physician, including a treating physician, if that
23   opinion is brief, conclusory and inadequately supported by clinical findings.” Thomas v.
24   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th
25   Cir. 2005) (“discrepancy” between treating physician’s assessment and clinical notes is a
26   clear and convincing reason for not relying on the doctor’s opinion).
27   \\
28   \\

                                                  10
 1         C. Analysis
 2
 3                1. The ALJ Did Not Err in Discounting Dr. Johnson’s Opinions
 4
 5         Here, the ALJ summarized the treating source assessments and opinions of Dr.
 6   Johnson and Dr. Boyle and the record evidence as a whole. (AR 46-55.) The ALJ did not
 7   “give significant weight to either assessment of Dr. Johnson.” (AR 54.) Specifically, the
 8   ALJ explained that much of the information on Dr. Johnson’s 2013 Impairment
 9   Questionnaire about the severity of Plaintiff’s symptoms was information self-reported by
10   Plaintiff. (AR 54.) In the 2013 assessment, Dr. Johnson also opined that Plaintiff is “totally
11   disabled at this time,” but the ALJ properly emphasized that the “ultimate determination of
12   disability is reserved to the Commissioner and thus the opinion that [Plaintiff] is totally
13   disabled is not accorded substantial weight.” (Id.) The ALJ further explained that he did not
14   give substantial weight to Dr. Johnson’s assessments of Plaintiff’s moderate-to-marked
15   limitations because these opinions were “not consistent with or supported by the record as a
16   whole.” (AR 54.)
17
18          In support of this conclusion, the ALJ pointed to specific mental status findings from
19   several sources that were inconsistent with Dr. Johnson’s assessments. (AR. 54 (citing Exs.
20   9F, 6F, and 2F).) At a 2015 appointment with Dr. Boyle, the treatment notes indicated
21   Plaintiff was “well related, appropriately groomed and dressed, he and an overall neutral
22   affect and his impulse control was intact (see AR 542, Ex. 9F). Further, a 2012 Adult Initial
23   Assessment indicated that although Plaintiff reported visual hallucinations, he had no
24   apparent disturbances in his thought process, his concentration, abstractions, judgment and
25   Series 7’s were intact, and his insight was noted as adequate. (AR 508; Ex. 6F.) The ALJ
26   noted that evidence from a complete psychiatric evaluation performed in January 2014
27   showed that Plaintiff is able to do errands, shopping, and a little cooking on his own. (AR
28

                                                  11
 1   498; Ex. 5F.) Plaintiff reported his hobbies included running, “he can go places by himself,”
 2   and “described his relationship with his family as okay and with his friends as good.” (Id.)
 3
 4          Finally, the ALJ noted an August 2013 emergency room visit where Plaintiff self-
 5   presented for psychiatric evaluation and the mental status notations indicated his hygiene
 6   and grooming were adequate, his behavior was “guarded” and anxious, but he was oriented
 7   to person, place, time and situation, his perception was “reality based,” his insight, judgment
 8   and impulse control were all noted as “fair.” (AR 417; Ex. 2F.) The ALJ explained that
 9   these mental status notations in the record were inconsistent with Dr. Johnson’s opinions
10   regarding the severity of Plaintiff limitations. (AR 54.) In addition, the ALJ noted that Dr.
11   Johnson’s assessment of Plaintiff limitations was inconsistent with Plaintiff’s activities of
12   daily living, including his ability to do errands, shopping, and some cooking, feed, dress and
13   bathe himself, manage his money, and use public transportation by himself. (AR 51.)
14
15          The objective evidence and findings cited by the ALJ are all specific and legitimate
16   reasons supported by substantial evidence in the record to support the ALJ’s determination
17   that Dr. Johnson’s assessments of the severity of Plaintiff’s limitations did not warrant
18   significant weight. Accordingly, the ALJ’s assessment of Dr. Johnson’s opinions is free of
19   legal error and does not provide a basis for remand.
20
21                2. The ALJ Did Not Err in Discounting Dr. Boyle’s Opinions
22
23          The ALJ also did not give the opinions of Plaintiff’s treating psychiatrist, Dr. Boyle,
24   substantial weight because, as with the opinions of Dr. Johnson, the ALJ found Dr. Boyle’s
25   opinions were “not consistent with or supported by the record as a whole.” Specifically, the
26   ALJ explained that in the 2015 Summary of Mental Assessment, Dr. Boyle opined that
27   Plaintiff would have moderate-to-marked limitations in completing a workday without
28   interruption from psychologically based symptoms and moderate-to-marked difficulty

                                                  12
 1   getting along with co-workers without distracting them, but the ALJ noted that “many of the
 2   answers” provided in the assessment were based on “Patient report.” (AR 54.) With respect
 3   to the 2016 Mental Impairment Questionnaire that Dr. Boyle submitted, the ALJ noted that
 4   Dr. Boyle “was unable to assess how often [Plaintiff] would be absent from work as a result
 5   of his impairments or treatment.”     (AR 55.)    The ALJ also explained that while the
 6   questionnaire indicates Plaintiff’s symptoms included constricted affect, depression and
 7   panic attacks while trying to go to sleep, Dr. Boyle “did not delineate whether he had
 8   witnessed these symptoms and signs during clinical evaluation, of if they were by patient
 9   report.” (Id.)
10
11          The ALJ also pointed to the evidence from various mental status evaluations reflected
12   in the record that supported his conclusion that Dr. Boyle’s opinions did not warrant
13   significant weight. (AR 55.) This evidence included Dr. Boyle’s own treatment notes from
14   2015 (Ex. 9F), a December 2012 Adult Initial Assessment findings (Ex. 6F), and the 2013
15   emergency room treatment notes (Ex. 2F), along with Plaintiff’s ability to independently
16   manage daily activities such as grooming, some cooking, errands, shopping, using public
17   transportation, and managing his own money. (AR 55.)
18
19          The ALJ’s detailed discussion provided specific and legitimate reasons for not giving
20   controlling weight to Dr. Boyle’s opinions. Accordingly, the Court finds that the ALJ’s
21   assessment of Dr. Boyle’s opinion is free of legal error and supported by substantial record
22   evidence. Accordingly, this issue does not warrant reversal or remand.
23
24   II.    The ALJ Articulated Legally Sufficient Reasons for Discounting Plaintiff’s
25          Subjective Testimony
26
27         Plaintiff contends that the ALJ failed to properly consider his subjective symptom
28   testimony. (Joint Stip. at 18-21.)

                                                 13
 1                    A.    Applicable Law
 2
 3            An ALJ must make two findings before determining that a claimant’s pain or symptom
 4       testimony is not credible.8 Treichler v. Comm’r of SSA, 775 F.3d 1090, 1102 (9th Cir.
 5       2014). “First, the ALJ must determine whether the claimant has presented objective medical
 6       evidence of an underlying impairment which could reasonably be expected to produce the
 7       pain or other symptoms alleged.” Id. (quoting Lingenfelter, 504 F.3d at 1036). “Second, if
 8       the claimant has produced that evidence, and the ALJ has not determined that the claimant is
 9       malingering, the ALJ must provide specific, clear and convincing reasons for rejecting the
10       claimant’s testimony regarding the severity of the claimant’s symptoms” and those reasons
11       must be supported by substantial evidence in the record. Id.; see also Marsh v. Colvin, 792
12       F.3d 1170, 1173 n.2 (9th Cir. 2015); Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1161 (9th
13       Cir. 2008) (court must determine “whether the ALJ’s adverse credibility finding . . . is
14       supported by substantial evidence under the clear and convincing standard”).
15
16            In weighing a plaintiff’s credibility, the ALJ may consider a number of factors,
17       including:   “(1) ordinary techniques of credibility evaluation, such as the claimant’s
18       reputation for lying, prior inconsistent statements concerning the symptoms, and other
19       testimony . . . that appears less than candid; (2) unexplained or inadequately explained
20
21
     8
             On March 28, 2016, Social Security Ruling (“SSR”) 16–3p superseded SSR 96–7p, which
22   required the ALJ to assess the credibility of a claimant’s statements. SSR 16–3p focuses on the
     existence of medical cause and an evaluation of “the consistency of the individual’s statements about
23
     the intensity, persistence, or limiting effects of symptoms with the evidence of record without
24   consideration of the claimant’s overall ‘character or truthfulness’.” See Guide to SSA Changes in
     Regulations and Rulings 2016–17, June 2017. The revision is applicable to Plaintiff’s application
25   here because the ALJ’s decision was issued on June 24, 2016. (AR 58.) The Ninth Circuit has
     acknowledged, however, that SSR16–3p is consistent with existing precedent that requires that the
26
     assessments of an individual’s testimony be focused on evaluating the “intensity and persistence of
27   symptoms” after the ALJ has found that the individual has medically determinable impairments that
     could reasonably be expected to produce those symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678,
28   n.5 (9th Cir. 2017).

                                                      14
 1   failure to seek treatment or to follow a prescribed course of treatment; and (3) the claimant’s
 2   daily activities.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). The ALJ must
 3   also “specifically identify the testimony [from the claimant that] she or he finds not to be
 4   credible and . . . explain what evidence undermines the testimony.” Treichler, 775 F.3d at
 5   1102 (quoting Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001)). “General
 6   findings are insufficient.” Brown-Hunter, 806 F.3d at 493 (quoting Reddick v. Chater, 157
 7   F.3d 715, 722 (9th Cir. 1998)).
 8
 9           B.   Analysis
10
11           At the hearing, Plaintiff testified, with the assistance of a Spanish language
12   interpreter, about his impairments and ability to function. (AR 98-122.) He testified that
13   after an encounter with a former co-worker who threatened him with a firearm, he cannot
14   work because he suffers stress, nervousness and is not able to concentrate well. (AR 101.)
15   Plaintiff also stated that he does not have any problems being with other people and has
16   friends but does not see them frequently because he prefers being alone. (AR 102.) When
17   asked about his physical problems, Plaintiff indicated he has a torn ligament in his right
18   knee, problems with his right wrist and right shoulder, a disk out of place in his spine that
19   makes him unable to be seated for long periods of time. (AR 103.) He also testified that he
20   needs to lie down twice a day every day. (AR 104.) At the hearing, Plaintiff testified that he
21   was wearing sunglasses indoors because the light in the room caused him headaches. (AR
22   109.)    He stated that he had two to three panic attacks per day, experiences visual
23   hallucinations, and hears voices calling his name. (AR 111-112.)
24
25           The ALJ determined that Plaintiff’s medically determinable impairments could
26   reasonably be expected to cause the alleged symptoms but found that Plaintiff’s statements
27   about the intensity, persistence and limiting effect of those symptoms “are not entirely
28   consistent with the medical evidence.” (AR 53.) The ALJ based this determination on

                                                  15
 1   inconsistencies reflected in the record, including the discrepancy between Plaintiff’s
 2   statement to Dr. Botros, the consulting psychiatrist, that he got along “good” with his
 3   friends, and Plaintiff’s testimony at the hearing that he did not really have a social life. (Id.)
 4   The ALJ also found that Plaintiff’s statements about the severity of his limitations, both
 5   physical and mental, were not supported by the record evidence because of an absence of
 6   “substantial treatment or physical findings.” (AR 53.) The ALJ pointed to Plaintiff’s daily
 7   activities as also inconsistent with his testimony about the severity of limitations.
 8   Specifically, the ALJ explained that Plaintiff reported he does errands, goes shopping, does a
 9   little cooking, and takes daily walks. (AR 51.) Plaintiff manages his own money and
10   testified that he takes public transportation daily by himself. (AR 99.) While at the hearing
11   Plaintiff reported experiencing visual and auditory hallucinations, the ALJ noted that the
12   objective record did not “substantially reflect that such hallucinations have been
13   observed/detected contemporaneously by health care providers. (AR 52.)
14
15          The ALJ’s stated rationales were clear and convincing reasons supported by
16   substantial record evidence to find Plaintiff’s testimony about the severity of his symptoms
17   and limitations less than fully credible. The ALJ reasonably concluded that Plaintiff’s
18   activities, though limited, were transferable to an employment setting. See Burch, 400 F.3d
19   at 681 (ALJ was entitled to infer that a claimant’s daily activities involved skills that could
20   be transferred to a workplace when the claimant was “able to care for her own personal
21   needs, cook, clean and shop” and “interact[] with her nephew and her boyfriend”); Curry v.
22   Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1991) (“[Claimant] indicated that she was able to
23   take care of her personal needs, prepare easy meals, do light housework, and shop for some
24   groceries.”).   Similarly, the ALJ reasonably concluded that Plaintiff’s activities were
25   inconsistent with the presence of an incapacitating or debilitating condition. See, e.g.,
26   Molina, 674 F.3d at 1113 (“Even where those activities suggest some difficulty functioning,
27   they may be grounds for discrediting the claimant’s testimony to the extent that they
28   contradict claims of a totally debilitating impairment.”); Berry v. Astrue, 622 F.3d 1228,

                                                    16
 1   1234-35 (9th Cir. 2010) (evidence that claimant’s self-reported activities suggested a higher
 2   degree of functionality than reflected in subjective symptom testimony adequately supported
 3   adverse credibility determination); Orn, 495 F.3d at 639 (evidence of daily activities may be
 4   relied upon where it contradicts the claimant’s other testimony). Even if the record evidence
 5   might be subject to more than one rational interpretation, where, as here, one such
 6   interpretation supports the ALJ’s decision, the ALJ’s conclusion must be upheld. Thomas v.
 7   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
 8
 9            Accordingly, the Court finds no legal error in the ALJ’s assessment of Plaintiff’s
10   credibility.
11
12   III.     The RFC Formulated by the ALJ and Presented as a Hypothetical to the VE
13            Was Not Supported by Substantial Evidence
14
15            Plaintiff argues in connection with Issue No. 1 that “it is impossible to determine if
16   the RFC is based on substantial evidence” (Joint Stip. at 12) because the ALJ failed to
17   explain how the medical evidence supported the limitations assessed9 and, in connection
18   with Issue No. 3, that the ALJ’s hypothetical to the VE failed to accurately describe
19   “moderate limitations in Plaintiff’s concentration, persistence or pace in a work
20   environment” (Joint Stip. at 29). This Court agrees with Plaintiff’s contentions.
21   \\
22   \\
23   \\
24
25   9
              Plaintiff only challenges the ALJ’s assessment of the treating clinician’s opinions concerning Plaintiff’s mental
     limitations. (Joint Stip. at 12.) As Defendant points out, Plaintiff raises no challenge to any of the ALJ’s determinations
26   regarding Plaintiff’s exertional capacity. (Id.) Thus, any argument concerning the RFC’s physical exertional limits is
     waived. See e.g., Laronge v. Berryhill, 685 Fed. Appx 519, 521 (9th Cir. 2017) (argument that ALJ erred in setting
27   mental RFC waived when not raised in claimant’s opening brief).
28

                                                                17
 1                 1. The ALJ Erred in Determining Plaintiff’s Mental RFC
 2
 3          With respect to Plaintiff’s mental RFC, the ALJ determined that Plaintiff “is limited
 4   [to] understanding, remembering and carrying out simple routine repetitive tasks with
 5   standard industry work breaks every two hours; he is limited to no interaction with the
 6   general public, and to occasional work-related, non-personal, non-social interaction with co-
 7   workers and supervisors involving no more hand [sic] a brief exchange of information or
 8   hand-off of product.” (AR 52.) In reaching this assessment, the ALJ considered the report
 9   of the examining psychiatrist, Dr. Maged Botros, who examined Plaintiff on January 11,
10   2014. (AR 48; 495-501 (Ex. C-5F).) Dr. Botros opined that Plaintiff would have no
11   functional limitations, including no functional limitations in his ability to: relate to and
12   interact with co-workers, colleagues, supervisors and the public; understand and carry out
13   simple instructions; maintain focus and concentration; perform, simple and repetitive or
14   detailed and complex tasks; maintain regular work attendance; perform work activities on
15   consistent basis; and, inter alia, perform work activities without interruptions. (AR 500.)
16   The ALJ gave Dr. Botros’s assessment “some, but not great weight.” (AR 49.)
17
18          The ALJ found that Dr. Botros’s opinions were “not fully consistent with the medical
19   evidence of record.” (AR 48.) Specifically, the ALJ determined that Plaintiff “would be
20   best served with no public interaction and only superficial interaction with co-workers or
21   supervisors” and the RFC reflects the ALJ’s addition of these limitations. (AR at 48-49.)
22   The ALJ did not mention or discuss Dr. Botros’s opinion that Plaintiff would have no
23   limitations in his ability to maintain focus and concentration required to do work related
24   activities.
25
26          The opinions of the treating mental health professionals conflict with Dr. Botros’s
27   opinion that Plaintiff has no mental limitations. In a 2014 Mental Assessment, Dr. Boyle,
28   Plaintiff’s treating psychiatrist, opined with respect to concentration and persistence that

                                                 18
 1   Plaintiff would have none-to-mild limitations in carrying out simple, one-to-two step
 2   instructions, but moderate limitations in all other activities relating to concentration and
 3   persistence with the exception of the ability to “complete a workday without interruptions
 4   from psychological symptoms” for which Dr. Boyle indicated Plaintiff had moderate-to-
 5   marked limitations. (AR 535.) In a 2016 Mental Impairment Questionnaire, Dr. Boyle
 6   opined that Plaintiff would have moderate or moderate-to-marked limitations in most areas
 7   of concentration and persistence and indicated Plaintiff’ had none-to-mild limitations in the
 8   ability to make simple work-related decisions.       (AR 581.)    The ALJ did not accord
 9   substantial weight to either of Dr. Boyle’s assessments. (See AR 55.)
10
11         Dr. Johnson, Plaintiff’s treating psychologist, completed a 2015 Summary Mental
12   Assessment in which he opined with respect to concentration and persistence that Plaintiff
13   would have moderate-to marked limitations in the ability to carry out simple, one-to-two
14   step instructions and making simple work-related decisions. (AR 560). In all other activities
15   related to concentration and persistence, Dr. Johnson opined that Plaintiff would have
16   marked limitations. (Id.) As discussed above, the ALJ also did not give significant weight
17   to either of Dr. Johnson’s assessments. (AR 54.)
18
19         The ALJ did not attempt to reconcile the conflicting opinions of the examining and
20   treating physicians concerning the presence and severity of Plaintiff’s limitations in
21   concentration, persistence, and pace. Nevertheless, when discussing whether Plaintiff’s
22   impairments or combination of impairments met or medically equaled the severity of one of
23   the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1, the ALJ concluded that
24   “with regard to concentration, persistence or pace, the claimant has moderate difficulties.”
25   (AR 51.) The ALJ also concluded that “there is no persistent, persuasive evidence that
26   [Plaintiff] would be unable to perform simple, routine, repetitive tasks at the eroded medium,
27   or light levels.” (Id.) However, the ALJ does not identify the evidence that supports his
28   conclusion that Plaintiff is able to perform simple, routine, repetitive tasks despite his

                                                  19
 1   moderate difficulties with concentration, persistence, and pace, and he omits any mention of
 2   difficulties in concentration, persistence or pace from Plaintiff’s mental RFC.
 3
 4          No medical opinions from either the treating, examining, or reviewing physicians
 5   indicate that despite having moderate limitations in concentration, persistence and pace,
 6   Plaintiff could nevertheless do simple, routine, repetitive tasks. The ALJ, who is not a
 7   medical professional, appears to have made an independent determination that Plaintiff is
 8   able to perform simple repetitive tasks despite his limitations in concentration, persistence,
 9   and pace, thereby improperly substituting his own judgment for that of the medical
10   professionals. See Miller v. Astrue, 695 F. Supp.2d 1042, 1048 (C.D. Cal. 2010) (improper
11   for ALJ to act as his own medical expert, substituting his opinion for that of a medical
12   professional); Winters v. Barnhart, 2003 WL 22394784, at *6 (N.D. Cal. Oct. 15, 2003)
13   (“ALJ is not allowed to use his own medical judgment in lieu of that of a medical expert.”).
14
15          Although the Ninth Circuit held in Stubbs-Danielson v. Astrue, 539 F.3d 1169 (9th
16   Cir. 2008), that an ALJ’s hypothetical that includes the ability to perform simple, routine
17   repetitive tasks” can, at least in some circumstances, adequately capture a claimant’s
18   limitation in concentration persistence or pace, 539 F.3d at 1174 (citing Smith v. Halter, 307
19   F.3d 377, 379 (6th Cir. 2001)), Stubbs-Danielson is distinguishable from the instant case. In
20   Stubbs-Danielson, the Ninth Circuit held that the ALJ’s hypothetical including a limitation
21   that the claimant could “perform simple routine, repetitive sedentary work” was supported
22   by the opinion of a medical professional who had found the claimant moderately limited in
23   terms of pace but opined that the claimant nevertheless “retained the ability to ‘carry out
24   simple tasks.’” Id. at 1172. Here, by contrast, no medical professional found that Plaintiff
25   had moderate limitations in the areas of concentration, persistence, and/or pace but could
26   nevertheless perform simple tasks. Accordingly, the ALJ’s determination that Plaintiff can
27   perform simple tasks despite his moderate limitations in concentration, persistence, or pace
28

                                                  20
 1    is not supported by any medical opinion in the record and, thus, is not supported by
 2    substantial evidence.
 3
 4                    2. The ALJ’s Error Rendered the VE’s Testimony Unreliable
 5
 6             As Plaintiff points out in Issue No. 3, the ALJ’s error renders the VE’s testimony
 7    unreliable. For the testimony of a VE to be considered reliable, “the hypothetical posed
 8    must include ‘all of the claimant’s functional limitations, both physical and mental’
 9    supported by the record.” Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir. 2002) (internal
10    citation omitted). Further, the Ninth Circuit has emphasized that a VE’s testimony “is
11    valuable only to the extent that it is supported by medical evidence.” Sample v. Schweiker,
12    694 F.2d 639, 644 (9th Cir. 1982) (citing Kornock v. Harris, 648 F.2d 525, 527 (9th Cir.
13    1980)). Similarly, although the ALJ is not required to “include all claimed impairments in
14    his hypotheticals, he must make specific findings explaining his rationale for disbelieving
15    any of the claimant’s subjective complaints not included in the hypothetical. Light v. Soc.
16    Sec. Admin., 119 F.3d 789, 793 (9th Cir. 1997).
17
18             As explained above, the ALJ’s determination of Plaintiff’s mental RFC did not
19    properly account for Plaintiff’s mental limitations with respect to concentration, persistence
20    and pace. Further, that error was reflected in the hypothetical that the ALJ posed to the VE10
21    and that in turn formed the basis for the VE’s opinion that there were jobs that an individual
22    with Plaintiff’s mental RFC could perform. (See AR 117.) Accordingly, the VE’s testimony
23
24
     10
               Specifically, the ALJ asked the VE whether there are jobs in the national economy that an individual of
25   Plaintiff’s age, education and work experience can perform if that person is limited to medium work, frequent climbing of
     ladders, scaffolds and ropes, frequent crawling, occasional use of abdominal and upper extremity for overhead reaching,
26   and less than moderate exposure to noise and vibration and, in addition, also limited to “understanding, remembering and
     carrying out simple, routine, repetitive tasks with the need for standard industry breaks every two hours, no interaction
27   with the public and no more than occasional work related non-personal, non-social interaction with co-workers and
     supervisors involving no more than a brief exchange of information or hand off of product.” (AR at 116-18) (emphasis
28   added).

                                                               21
 1    that there are jobs in the national economy that an individual with Plaintiff’s limitations
 2    could perform is not reliable.
 3
 4            The Court cannot say that the ALJ’s failure to properly account for Plaintiff’s
 5    moderate limitations in concentration, persistence, or pace was harmless or inconsequential
 6    to the ALJ’s ultimate nondisability determination, particularly because when the ALJ did
 7    present the VE with a hypothetical that encompassed a limitation in the areas of
 8    concentration, persistence, or pace,11 the VE opined that there are no jobs in the national
 9    economy that an individual with those limitations could perform. (See 118.) Accordingly, a
10    remand for further evaluation of Plaintiff’s RFC and, if necessary, presentation of an
11    amended hypothetical to the VE is warranted.
12    \\
13    \\
14    \\
15    \\
16    \\
17    \\
18    \\
19    \\
20    \\
21    \\
22    \\
23    \\
24    \\
25
     11
              Specifically, the ALJ asked about an individual with all of the limitations identified in footnote 10 who also
26   would be limited to occasional climbing of stairs and ramps, balancing, stooping, kneeling, crouching and crawling, no
     climbing of ladders, scaffolds and ropes, and who would be off task for an hour during the work day in addition to
27   regularly scheduled breaks. (AR 118.)
28

                                                              22
 1                                      CONCLUSION
 2
 3        For the reasons stated above, IT IS ORDERED that the decision of the Commissioner
 4   is REVERSED AND REMANDED for further administrative proceedings.
 5
 6        IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of this
 7   Memorandum Opinion and Order and the Judgment on counsel for plaintiff and counsel for
 8   defendant.
 9
10        LET JUDGMENT BE ENTERED ACCORDINGLY.
11
12   DATED: November 29, 2018
13
14
                                                   __________________________________
15
                                                           KAREN L. STEVENSON
16                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                              23
